1 Reported in 246 N.W. 662.
The application for the discipline of Gustave M. Sachs, an attorney at law in this state, was referred to the Honorable Winfield W. Bardwell, one of the judges of the fourth judicial district, as referee, to hear and report the evidence and to make and report his findings of fact thereon.
The referee has reported, and it is established as a fact that the said Gustave Al. Sachs, while acting as guardian of an incompetent person, lent about $2,500 to himself under circumstances constituting a felony; that he was thereafter indicted in the United States district court in and for the district of Minnesota, third division, to which indictment he entered a plea of guilty and was sentenced to the United States penitentiary for the term of three years at hard labor.
Judgment will forthwith he entered disbarring the said Gustave M. Sachs, and his name will be stricken from the roll of attorneys of this state. *Page 95